Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art can be considered to be represented by US 5,902,854.  This shows polyethylene and polyorganosiloxane used as a carrier component as claimed.  The claims however limit the siloxane component to a viscosity of 5,000 to 25,000.  The art is limited to polysiloxane compounds having a viscosity of greater than 100,000.  There is no teaching or suggestion to use the claimed components in the manner claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MULCAHY whose telephone number is (571)272-1107. The examiner can normally be reached Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Peter D. Mulcahy/Primary Examiner, Art Unit 1762